McCown, J.,
dissenting.
This court has now approved a sentence of 1 year in the penitentiary for an 18-year-old defendant never before convicted of a felony. His offense? Fleeing in an automobile to avoid arrest for a traffic violation! While the defendant led the officers on a wild chase to escape arrest, the maximum imprisonment for willful reckless driving is 30 days in jail, and for second offense 60 days. Fines and revocation of driver’s license are authorized in addition.
The ubiquitous nature of section 60-430.07, R. R. S. 1943, the flight to avoid arrest statute, with its tremendous range of punishments, is glaringly evident. See my dissent in State v. Etchison, 190 Neb. 629, at page 633, 211 N. W. 2d 405, at page 408. That statute carries possible penalties of a fine in any amount up to $500, imprisonment in the county jail for not to exceed 6 months, or imprisonment in the Nebraska Penal and Correctional Complex for not less than 1 year nor more than 3 years, or both such fine and imprisonment. So far as brief research indicates, Nebraska is the only state which makes flight in a motor vehicle to avoid arrest for violating any law a separate and distinct crime of its own, which may range from *657a minor misdemeanor to' a serious felony • at the discretion of the prosecutor and' sentencing court.
The dissent in Etchison stated:- “It should not be assumed that the Legislature specifically intended to authorize or approve a punishment of 3 years imprisonment in the penitentiary for the crime of fleeing in a motor vehicle in an effort to avoid arrest for a traffic violation.” This court has now assumed that the Legislature did intend to authorize a punishment of 1 year in the penitentiary where the flight was to avoid arrest for a traffic violation, and even where the 18-year-old defendant had never before been convicted of a felony. The punishment here not only does not fit the crime, it does not fit the defendant. The penitentiary is a poor place for an 18-year-old to learn respect for law.
The 18-year-old defendant’s comment was poignant and painfully close to the mark when he said: “This trial here today wasn’t too fair, it just wasn’t, getting sent to the penitentiary., I never killed nobody, it was just — gee — over a thing like that.”
The judgment should have been reversed and the cause remanded for the entry of a proper sentence. The Legislature should again be reminded of the advisability of a legislative review of section 60-430.07, R. R. S. 1943.